MEMORANDUM**
Gui Yun Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ order affirming an immigration judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review the IJ’s adverse credibility finding for substantial evidence, Wang v. INS, 352 F.3d 1250, 1253 (9th Cir.2003), and we deny the petition for review.
The IJ identified specific and cogent reasons for the adverse credibility finding, including inconsistencies within Chen’s testimony regarding whether she told immigration officials she had suffered a forced abortion and the approximate dates of her conception and abortion. See id. at 1256-57. Because these inconsistencies go to the heart of Chen’s asylum claim, substantial evidence supports the IJ’s conclusion. See id. at 1253.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.